Citation Nr: 0829270	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-11 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability evaluation for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from September 1974 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in July 2008.  The record 
was left open to allow the veteran to submit additional 
evidence in support of his claim.

The veteran submitted the additional evidence in July 2008.  
He also included a waiver of consideration of the evidence by 
the agency of original jurisdiction (AOJ).  Accordingly, the 
Board will consider the evidence in its appellate review.

Finally, the veteran raised a new issue at the time of his 
hearing in July 2008.  He testified that he experienced 
occasional dizziness that he related to his service-connected 
hearing loss.  The Board finds that the veteran has raised 
the issue of service connection for an ear disorder that has 
not yet been developed or certified on appeal.  The issue is 
not inextricably intertwined with the issue on appeal as 
hearing loss is to be evaluated separately from diseases of 
the ear.  See 38 C.F.R. § 4.87 (2007).

Accordingly, the issue of entitlement to an ear disorder, to 
include on a direct and secondary basis, is referred to the 
RO for such further development as may be required.


FINDINGS OF FACT

1.  As of October 2003, the veteran's bilateral hearing loss 
is manifested by level I hearing in each ear and is 
noncompensable.  

2.  As of October 2007, the veteran's bilateral hearing loss 
is manifested by level II hearing in each ear and is 
noncompensable.

3.  The veteran's service-connected bilateral hearing loss 
disability has not been shown to produce an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization sufficient to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

A compensable evaluation for service-connected bilateral 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, 4.87 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from September 1974 to 
November 1976.  He originally sought entitlement to service 
connection for hearing loss in October 1978.  His claim was 
denied in January 1979.  

The veteran sought to reopen his claim for service connection 
for hearing loss in June 2003.  He was afforded a VA 
examination in October 2003.  The examiner recorded a history 
of the veteran reporting a hearing loss that was first 
noticed six to eight years earlier and that had gotten worse.  
His primary hearing complaints involved background noise and 
soft speech.  The veteran reported no dizziness.  He also 
reported occasional tinnitus in the left ear.

Audiometric testing revealed puretone thresholds of 20, 55, 
70, and 65 decibels in the right ear, at 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively.  Testing also revealed 
puretone thresholds of 15, 40, 40, and 45 decibels in the 
left ear for the same frequencies.  The average decibel 
losses were 53 in the right ear and 35 in the left ear.  The 
veteran had a speech discrimination score of 92 percent for 
the right ear and 96 percent for the left ear.

The RO issued a rating decision that granted service 
connection for tinnitus and bilateral hearing loss in 
November 2003.  The RO established an effective date for 
hearing loss, at a noncompensable level, from the date of 
claim, June 30, 2003.  

The veteran disagreed with the noncompensable disability 
evaluation in March 2004.  He said that his hearing loss had 
progressed to the point where he had been issued hearing 
aids.  He felt that his disability was worse and would 
persist, even with his hearing aids.  The veteran noted that 
decibel loss and speech discrimination were used to derive 
his disability evaluation.  He said that, even with his 
hearing aids, he was very limited in hearing and speech in 
conducting his daily activities.  The veteran said that he 
was a barber and communication was a vital part of his 
profession.

The veteran sought a Decision Officer Review (DRO) of his 
case.  The DRO issued a decision that confirmed the prior 
noncompensable disability evaluation in February 2005.

The veteran perfected his current appeal in April 2005.  He 
said he felt he deserved a 20 or 30 percent disability 
evaluation.  He referenced VA outpatient records that he 
submitted with his appeal in support of his claim.

The Board notes that VA treatment records for the period from 
December 1999 to May 2006 were associated with the claims 
folder.  The records reflect that the veteran was seen in a 
VA audiology outpatient clinic beginning in September 2000.  
He was issued hearing aids in October 2000.  Additional 
entries noted the veteran's complaint regarding his hearing 
aids and attempts to correct defective aids or ensure a 
better fit.

The veteran did have an audiogram in August 2004; however, it 
was not a full examination that could be used for evaluation 
purposes as it did not include speech testing.  The 
audiologist reported that the results of the audiogram were 
essentially unchanged from the last examination.

The veteran submitted a claim for nonservice-connected 
disability pension benefits in March 2006.  He said he became 
too disabled to work as of April 30, 2005.  He listed his 
last employer as a barbershop.  The RO contacted the employer 
to inquire about the veteran's employment and reason for 
leaving.  The employer responded in April 2006.  The veteran 
was employed as a contractor.  He had worked there for three 
years and last worked in November 2005.  The reason for 
leaving was that the veteran decided to go to another 
barbershop.

The Board notes that VA outpatient records from March and May 
2006 report that the veteran had sought disability benefits 
from the Social Security Administration (SSA) following a car 
accident but had been denied.

The RO granted the veteran nonservice-connected disability 
pension benefits in May 2006.  The RO determined that the 
veteran was unemployable as a result of his nonservice-
connected disabilities of chronic obstructive pulmonary 
disease (COPD), gastroesophageal reflux disease (GERD) with 
dysphagia, chronic anxiety, and chronic sinusitis.

The Board notes that the veteran submitted VA records dated 
in August and October 2004 with his appeal in March 2005.  
Records from August 2005 to May 2006 were obtained in 
conjunction with the veteran's pension claim.  The evidence 
was associated with the claims folder after the statement of 
the case was issued.  No supplemental statement of the case 
(SSOC) was issued that evaluated the evidence.  See 38 C.F.R. 
§ 19.31 (2007).  The Board finds that an SSOC was not 
required with the 2004 records submitted by the veteran.  
While the records did relate to evaluation of his hearing 
status, there was no acceptable audiogram and the remainder 
of the records addressed his hearing aids.  The records from 
August 2005 to May 2006 were obtained in association with the 
pension claim.  They pertained to care provided for 
conditions unrelated to the issue on appeal.  

The veteran testified at a video conference hearing in July 
2008.  He said he had received current VA treatment for his 
hearing loss and would provide records of the treatment.  He 
said he had been using hearing aids for nine years.  He 
described his hearing loss as difficulty in understanding 
[the speech of] women and children.  He also said he did not 
hear his cell phone and spoke of not hearing a smoke detector 
on one occasion.  He said two smoke detectors went off in his 
house the week before while he was sleeping.  He said he did 
not hear them and his roommate woke him up.  The veteran also 
said he had a Florida Relay TTY phone.  The veteran also said 
he sometimes heard something that he thought a person said 
when they actually had said something else.

He described a number of problems that he had had with his 
hearing aids.  He wore them in certain environments, like at 
his video hearing and church.  He did not wear them outdoors 
because they amplified noise.  The veteran said he sometimes 
had problems hearing at his Disabled American Veterans 
meetings and would have to sit up front to see the lips of 
the speakers and to hear better.  His representative said he 
was a member of the same chapter and had witnessed the 
veteran sitting up front.  The veteran further related that 
he sometimes has a hard time understanding what a party is 
saying on the telephone and that he mistakes their words.  He 
spoke of an incident that embarrassed him when a woman asked 
him a question about a naval lawyer.  He misunderstood what 
she was saying and became embarrassed by what he thought she 
had said.  

The veteran submitted additional VA treatment records for the 
period from July 2007 to July 2008 after his hearing.  As 
noted in the Introduction, he waived consideration of the 
evidence by the AOJ.  The records show that he was seen on 
several occasions for adjustments of his hearing aids.  He 
was given an audiogram, with speech testing, in October 2007.  
He had puretone thresholds of 25, 65, 65, and 65 decibels in 
the right ear, at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Testing also revealed puretone thresholds of 
20, 45, 50, and 50 decibels in the left ear for the same 
frequencies.  The average decibel losses were 55 in the right 
ear and 41 in the left ear.  The veteran had a speech 
discrimination score of 88 percent for each ear.
II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  The veteran's claim for a higher evaluation 
for his bilateral hearing loss disability is an original 
claim that was placed in appellate status by a notice of 
disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings can be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Staged ratings are not warranted in this case as 
will be discussed below.

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating criteria establish eleven auditory acuity levels 
designated from I to XI.  Tables VI, VIa, and VII as set 
forth in the regulations are used to calculate the rating to 
be assigned.  See 38 C.F.R. § 4.85 Diagnostic Code 6100 
(2007).  When the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2007).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2007).

A review of the October 2003 VA audiometric studies 
correlates to level I hearing in each ear.  See 38 C.F.R. § 
4.85, Table VI.  The combination of the two ears corresponds 
to a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table 
VII.  The results of the outpatient audiology evaluation from 
October 2007 correlate to level II hearing in each ear.  
Despite the increase in level, the results still correspond 
to a noncompensable disability evaluation.  See 38 C.F.R. 
§ 4.85, Table VI, Table VII.

The results of the audiometric studies do not allow for 
application of 38 C.F.R. § 4.86(a), (b).  

The assigned evaluation is determined by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such 
there is no basis to establish a compensable disability 
evaluation for the veteran's bilateral hearing loss.

There is no evidence that the manifestations of the veteran's 
bilateral hearing loss are unusual or exceptional to 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  He has not 
required any treatment beyond being issued hearing aids.  The 
Board notes that the veteran does use a TTY telephone; 
however, there is no indication this is a prescribed use.  He 
has not required hospitalization and, while the veteran 
complained that his hearing loss interfered with his job as a 
barber, he has not provided evidence of any reduction in 
earnings or change in employment status as a result of his 
hearing loss.  He left his job in April 2005 and the evidence 
of record demonstrates it was unrelated to his service-
connected hearing loss disability.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 237 (1996).

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court), noted that VA had revised its hearing examination 
worksheets to include the effect of the veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the veteran's hearing disability 
was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.

In this case, the October 2003 examiner noted that the only 
effect on the veteran's daily life was his complaint of 
difficulty in background noise and soft speech.  The veteran 
was employed but no comments from the veteran was made as to 
any effect on his employment.  Thus, the October 2003 
examination report did include information concerning how the 
veteran's hearing loss affects his daily functioning.

The veteran said that his hearing loss disability affected 
his job as a barber at the time of his NOD in March 2004.  
The evidence of record shows that the veteran terminated his 
employment in April 2005 for reasons unrelated to his hearing 
loss.  The VA outpatient records do not report any 
interference with the veteran's employment when he was 
employed and do not describe any problems with his every day 
activities.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a compensable evaluation for the veteran's 
bilateral hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2007).

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2007)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, the Court, issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

The veteran's claim was received in June 2003.  The RO wrote 
to him in September 2003.  He was informed that he needed to 
submit new and material evidence to reopen his claim for 
service connection for hearing loss.  The veteran was 
apprised of the evidence needed to substantiate his claim for 
service connection.  He was advised of what VA would do in 
the development of his claim and what he should do.

His claim for service connection was substantiated in 
November 2003 when he was granted service connection, 
assigned a noncompensable disability evaluation for his 
hearing loss and given an effective date for his disability.  
The veteran had not sought a specific disability rating or a 
particular effective date as a part of his original claim.  
As a result of the grant of service connection and the 
assignment of a specific disability evaluation and effective 
date, section 5103(a) notice was no longer required.  See 
Dingess, 19 Vet. App. at 490.

The veteran provided specific argument as to why his hearing 
loss should be given a higher evaluation with his notice of 
disagreement in March 2004.  He repeated his assertions with 
his substantive appeal in March 2005.  He was aware of the 
use of decibel loss and speech discrimination as the bases 
for a disability evaluation.  He believed he should receive a 
20-30 percent disability evaluation.

The veteran was provided the notice required by Dingess as 
part of his notice of a scheduled hearing in May 2008.  

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there is any deficient notice in this case, the 
presumption of any prejudice is overcome.  The veteran had 
actual knowledge in this case.  He has articulated specific 
arguments as how the regulations afford him a higher 
disability evaluation.  He has also argued for specific 
disability evaluations.  Moreover, the veteran has not been 
prohibited from meaningful participation in the adjudication 
of his claim such that it affects the essential fairness of 
the adjudication.  He submitted his notice of disagreement 
and substantive appeal wherein he expressed his disagreement 
with how his disability had been evaluated and why he 
deserved an earlier effective date for service connection.  
He testified regarding his disability in July 2008.  He 
submitted VA treatment records he believed supported his 
contentions.  See Sanders, 487 F.3d. at 889.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The evidence developed in this claim include 
the VA examination report from October 2003, and VA treatment 
records from December 1999 to July 2008.  The veteran did not 
identify any additional records to be obtained that were 
pertinent to his claim.  While the veteran reported in 
appointments with VA medical care providers that he had 
applied for SSA disability benefits following a car accident 
and been denied, he has not informed the RO that SSA has any 
evidence that pertains to his assertion that a higher 
evaluation is warranted for hearing loss.  Accordingly, the 
Board finds that the duty to assist was not triggered with 
respect to SSA records.  He testified at a video conference 
hearing in July 2008.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a compensable disability evaluation for 
service-connected bilateral hearing loss is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


